Citation Nr: 0714488	
Decision Date: 05/16/07    Archive Date: 06/01/07	

DOCKET NO.  04-03 347A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a disorder of the 
skin, claimed as a "rash" due to exposure to Agent Orange.   

2.  Entitlement to service connection for lipomas, claimed as 
the residual of exposure to Agent Orange.   

3.  Entitlement to service connection for a dental disorder, 
claimed as "missing teeth" due to exposure to Agent Orange.   

4.  Entitlement to service connection for hyperlipidemia, 
claimed as the residual of exposure to Agent Orange.   

5.  Entitlement to service connection for hypertension, 
claimed as the residual of exposure to Agent Orange.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty with the United States Navy 
from March 1969 to December 1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  

In a rating decision of January 2007, the RO granted service 
connection for bilateral hearing loss and chronic tinnitus.  
Accordingly, those issues, which were formerly on appeal, are 
no longer before the Board.  

Regarding the issues of service connection for a chronic skin 
disorder, lipomas, and "missing teeth," the Board notes that, 
in Haas v. Nicholson, 20 Vet. App. 257 (2006), the United 
States Court of Appeals for Veterans Claims (Court) reversed 
a decision of the Board which denied service connection for 
disabilities claimed as a result of exposure to herbicides.  
The United States Department of Veterans Affairs (VA) 
disagrees with the Court's decision in Haas, and is seeking 
to have this decision appealed to the United States Court of 
Appeals for the Federal Circuit.  To avoid burdens on the 
adjudication system, delays in the adjudication of other 
claims, and the unnecessary expenditure of resources through 
remand or final adjudication of claims based on Court 
precedent which might ultimately be overturned on appeal, on 
September 21, 2006, the Secretary of Veterans Affairs imposed 
a stay at the Board on the adjudication of claims affected by 
Haas.  The specific claims affected by the stay include those 
involving claims based on herbicide exposure in which the 
only evidence of exposure is the receipt of the Vietnam 
Service Medal, or service on a vessel off the shore of 
Vietnam.  Once a final decision is reached on appeal in the 
Haas case, the adjudication of any cases that have been 
stayed (such as the issues involving service connection for a 
chronic skin disorder, lipomas, and missing teeth) will be 
resumed.  


FINDINGS OF FACT

1.  Hyperlipidemia is not a disease, injury, or disability 
for which service connection might be granted.  

2.  The veteran's essential hypertension as likely as not 
underwent a clinically-identifiable increase in severity 
beyond natural progress due to his service-connected diabetes 
mellitus.  


CONCLUSIONS OF LAW

1.  Hyperlipidemia was not incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2006).  

2.  Essential hypertension was aggravated by a service-
connected disability.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.102, 3.310(a)(b) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the 
appellant's claims file, which includes: his multiple 
contentions; service medical records; VA and private 
treatment records; and VA and private examination reports.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each of the veteran's 
claims, and what the evidence in the claims file shows, or 
fails to show, with respect to each claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

The veteran in this case seeks service connection for 
hyperlipidemia, as well as for essential hypertension.  In 
pertinent part, it is contended that each of those 
disabilities is the result of exposure to Agent Orange during 
the veteran's shipboard service off the coast of the Republic 
of Vietnam.  

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (2006).  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Moreover, where a veteran served ninety (90) days or more 
during a period of war, and cardiovascular disease, including 
hypertension, becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).  

Finally, service connection may be granted for disability 
which is proximately due to or the result of a service-
connected disease or injury.  Moreover, where there is 
aggravation of a nonservice-connected condition which is 
proximately due to or the result of a service-connected 
condition, the veteran may be compensated for the degree of 
disability (but only that degree) which is over and above the 
degree of disability existing prior to the aggravation.  
38 C.F.R. § 3.310 (2006); Allen v. Brown, 7 Vet. App. 439 
(1995).  

The Board notes that 38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection was recently 
amended.  The intended effect of this amendment is to conform 
VA regulations to the Allen decision.  71 Fed. Reg. 52, 744 
(Sept 7, 2006) (to be codified at 38 C.F.R. § 3.310(b)).  
Since VA has been complying with Allen since 1995, the 
regulatory amendment effects no new liberalization or 
restriction in this appeal.

In the present case, service medical records are negative for 
history, complaints, or abnormal findings indicative of the 
presence of hyperlipidemia, or elevated lipids.  As of the 
time of a service separation examination in December 1970, 
there was no indication that the veteran suffered from 
hyperlipidemia.  Nor was any pertinent diagnosis noted.  In 
point of fact, the earliest clinical indication of the 
presence of hyperlipidemia is revealed by private medical 
records dated in November 1998, almost 30 years following the 
veteran's discharge from service.  Significantly, at that 
time, there was no indication that the veteran's 
hyperlipidemia was in any way the result of or related to an 
incident or incidents of his active service.  

The veteran argues that his current hyperlipidemia is, in 
fact, the result of exposure to Agent Orange while on board 
ship offshore of the Republic of Vietnam.  As noted in the 
Introduction to this decision, there is currently in effect a 
stay on the adjudication of all claims for service connection 
based on exposure to herbicides (such as Agent Orange) in 
which the only evidence of exposure (as in this case) is the 
receipt of the Vietnam Service Medal, or service on a vessel 
off the shore of Vietnam.  However, this particular issue is 
not impacted by that stay, inasmuch as its disposition is not 
in any way affected by the establishment (or lack thereof) of 
service in Vietnam.  More to the point, the veteran's 
hyperlipidemia represents no more than a laboratory finding, 
and not a disease, injury, or disability within the meaning 
of applicable legislation governing the award of compensation 
benefits.  See 38 C.F.R. § 3.303 (2006).  See generally 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) 
(symptoms alone, without a finding of an underlying disorder, 
cannot be service connected).  Accordingly, the veteran's 
claim for service connection must be denied.  

Turning to the issue of service connection for essential 
hypertension, the Board acknowledges that service medical 
records, including the veteran's service separation 
examination, are entirely negative for evidence of such 
pathology.  In point of fact, the earliest clinical 
indication of the presence of essential hypertension is 
revealed by private medical records dated in November 1998, 
many years following the veteran's discharge from service.  

Nonetheless, following a VA medical examination in 
November 2004, it was the opinion of the examiner that, while 
the veteran's hypertension was not caused by his service-
connected diabetes, it was as likely as not aggravated by 
that disability.  Moreover, as of the time of a recent VA 
medical examination in April 2006, the veteran's hypertension 
was described as a "complication" of his service-connected 
diabetes.  

Under the circumstances, the Board is of the opinion that the 
veteran's essential hypertension is, at a minimum, aggravated 
by service-connected diabetes mellitus.  Accordingly, service 
connection for hypertension is in order.  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)] redefined VA's duty to assist a veteran in the 
development of his claims.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claims, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 
121.  

In the present case, in correspondence of July 2001, 
March 2006, and September 2006, the RO provided notice to the 
veteran regarding what information and evidence was needed to 
substantiate his claims for service connection, as well as 
what information and evidence should be submitted by him, 
what information and evidence would be obtained by VA, and 
the need for the veteran to advise VA of or submit any 
further evidence in his possession pertaining to his claims.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, as well as VA and private 
outpatient treatment records and examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events or content of the notice is not shown to 
have had any effect on the case, or to have caused injury to 
the claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).  


ORDER

Service connection for hyperlipidemia, claimed as the 
residual of exposure to Agent Orange, is denied.  

Service connection for essential hypertension is granted, 
subject to the regulations pertinent to the disbursement of 
monetary funds.  




	                        
____________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


